Title: James Madison to Nicholas P. Trist, 19 November 1832
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Novr 19. –32
                            
                        
                        I return the little Volume on Cholera passed to me thro’ Docr. Dunglison. It attracts respect &
                            confidence by the course of investigation pursued by the authors, & by the modesty with which results are
                            presented.
                        I will return by another mail Lee’s Vial of wrath or rather of rage. It ought to have been done long ago,
                            & I owe an apology for the omission. It was some time before I could learn the contents thro’ the ear, the only
                            channel permitted by the state of my eyes; and the continuance of my oppressive Rheumatism prolonged the delay into an
                            oblivion.
                        I congratulate you on the escape of yourself and those dearest to you from the terrible scourge to which you
                            have been exposed, & the City on its departure. With my hopes that it may never return, & my best wishes
                            that your exemption from that danger may be accompanied by every positive blessing, I tender you the reassurances of my
                            cordial esteem and my constant regard. In this Mrs. Madison joins, as I do in the affectionate remembrances she charges me
                            not to omit for Mrs. Trist
                        
                            
                                James Madison
                            
                        
                    Of my health I can not speak favorably. I have been confined in or on the bed for nearly a year, am extremely feeble, and
                            emaciated also to an extreme; whilst the inertness of my digestive & nutritive apparatus forbids me to calculate
                            an improvement either in flesh or strength. Happily I suffer but little pain & that not constantly